                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 1 of 34


                    1   Douglas E. Lumish (SBN 183863)
                         doug.lumish@lw.com
                    2   Jeffrey G. Homrig (SBN 215890)
                    3    jeff.homrig@lw.com
                        Arman Zahoory (SBN 306421)
                    4    arman.zahoory@lw.com
                        Ryan T. Banks (SBN 318171)
                    5    ryan.banks@lw.com
                        LATHAM & WATKINS LLP
                    6   140 Scott Drive
                    7   Menlo Park, CA 94025
                        Telephone: (650) 328-4600
                    8   Facsimile: (650) 463 2600

                    9   Attorneys for Defendants,
                        VADE SECURE, INC. and VADE SECURE SASU
                10

                11
                        [Additional counsel listed on signature page]
                12                                 UNITED STATES DISTRICT COURT
                13                               NORTHERN DISTRICT OF CALIFORNIA
                14                                      SAN FRANCISCO DIVISION
                15

                16      PROOFPOINT, INC.; CLOUDMARK                     CASE NO. 3:19-CV-04238-MMC
                        LLC,
                17                                                      VADE DEFENDANTS’ NOTICE OF
                                              Plaintiffs,
                               v.                                       MOTION AND MOTION FOR
                18                                                      JUDGMENT AS A MATTER OF LAW
                19      VADE SECURE, INCORPORATED;                      AND MEMORANDUM OF POINTS AND
                        VADE SECURE SASU; OLIVIER                       AUTHORITIES
                20      LEMARIÉ,
                                        Defendants.                     Judge: Hon. Maxine M. Chesney
                21                                                      Trial Date: July 26, 2021
                                                                        Time: 8:30 AM
                22

                23

                24

                25

                26
                27

                28
                                                                                                 CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y
                                                                                         DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                             JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 2 of 34


                    1                                            TABLE OF CONTENTS

                    2                                                                                                                         Page
                        I.          BACKGROUND ................................................................................................... 1
                    3
                        II.         LEGAL STANDARD ............................................................................................ 1
                    4
                        III.        ARGUMENT ......................................................................................................... 1
                    5
                               A.   Defendants Are Entitled to JMOL on Plaintiffs’ Trade Secret
                    6               Misappropriation and Copyright Infringement Claims.......................................... 1
                    7                         Content Filter ............................................................................................. 1
                    8                         Vade for Office 365 ................................................................................... 4
                    9                         a.         Current Version of O365 with Zenika Spear
                                                         Phishing Module ............................................................................ 4
                10
                                              b.         Lemarié Rewritten Version of O365 Spear Phishing
                11                                       Module (September 2019 – June 2020) ......................................... 6
                12                            c.         Pre-September 2019 Version of O365 Spear
                                                         Phishing Module ............................................................................ 6
                13
                                              d.         Microsoft Exchange Journaling and Unified
                14                                       Architecture.................................................................................... 7
                15                            MTA Builder .............................................................................................. 8
                16             B.   Defendants Are Entitled to JMOL on Plaintiffs’ Trade Secret
                                    Claims in General .................................................................................................. 9
                17
                                              Plaintiffs Have Failed To Identify Their Alleged Trade
                18                            Secrets ........................................................................................................ 9
                19                            Plaintiffs Have Failed To Establish that Their Alleged
                                              Trade Secrets Derive Any Independent Economic Value
                20                            From Not Being Publicly Known or Readily Ascertainable ................... 10
                21                            a.         ATS Nos. 1-15 ............................................................................. 11
                22                            b.         ATS No. 16 .................................................................................. 12
                23                            c.         ATS Nos. 17-20 ........................................................................... 13
                24                            No Reasonable Jury Could Conclude that Plaintiffs Took
                                              Reasonable Measures To Protect Their Alleged Trade
                25                            Secrets ...................................................................................................... 13
                26             C.   Defendants Are Entitled to JMOL that Plaintiffs’ Copyright
                                    Registrations Are Invalid ..................................................................................... 16
                27
                               D.   Vade Defendants Are Entitled to JMOL on Plaintiffs’ Respondeat
                28                  Superior Theory ................................................................................................... 19
                                                                                                                            CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                                      i                            DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                                        JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 3 of 34


                    1        E.    Defendants Are Entitled to JMOL on Plaintiffs’ Claims of
                                   Willfulness ........................................................................................................... 20
                    2
                             F.    Defendants Are Entitled to JMOL on Damages .................................................. 20
                    3
                                              Plaintiffs Have Waived Presenting Any Theory of
                    4                         Copyright Infringement Damages............................................................ 20

                    5                         Plaintiffs Have Not Established a Causal Nexus ..................................... 21

                    6                         a.         Plaintiffs Have Failed To Establish Unjust
                                                         Enrichment or Infringer’s Profits ................................................. 21
                    7
                                              b.         Plaintiffs Have Failed To Establish Actual Damages .................. 23
                    8
                                              Plaintiffs Have Not Established Any Harm Attributable to
                    9                         Alleged Trade Secret 16........................................................................... 24

                10                            No Reasonable Jury Could Find Monetary Relief in Excess
                                              of $100 Is Appropriate for Plaintiffs’ DTSA and Copyright
                11                            Infringement Claims ................................................................................ 24

                12           G.    Defendants Are Entitled to JMOL On Injunctive Relief ..................................... 25

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
                                                                                                                          CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                                     ii                          DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                                      JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 4 of 34


                    1                                                  TABLE OF AUTHORITIES
                    2                                                                                                                                 Page(s)
                    3                                                                  CASES
                    4
                        Acad. of Motion Picture Arts & Scis. v. Creative House Promotions, Inc.,
                    5      944 F.2d 1446 (9th Cir. 1991) ...........................................................................................17, 18

                    6   Apple Computer v. Microsoft Corp.,
                           35 F.3d 1435 (9th Cir. 1994) .....................................................................................................7
                    7
                        Barnes v. Arden Mayfair, Inc.,
                    8      759 F.2d 676 (9th Cir. 1985) .................................................................................................1, 2
                    9   Bridgeport Music, Inc. v. Justin Combs Pub.,
                10         507 F.3d 470 (6th Cir. 2007) ...................................................................................................25

                11      Brookhaven Typesetting Servs., Inc. v. Adobe Sys., Inc.,
                           2007 WL 2429653 (N.D. Cal. Aug. 24, 2007),
                12         aff'd, 332 F. App'x 387 (9th Cir. 2009) ..................................................................................3, 4
                13      Brown v. Tabb,
                           714 F.2d 1088 (11th Cir. 1983) ...............................................................................................18
                14

                15      Calendar Rsch. LLC v. StubHub, Inc.,
                           2020 WL 4390391 (C.D. Cal. May 13, 2020) .......................................................................3, 9
                16
                        Chafin v. Chafin,
                17         568 U.S. 165 (2013) .................................................................................................................21

                18      Citcon USA, LLC v. RiverPay Inc.,
                            No. 18-CV-02585-NC, 2018 WL 6813211 (N.D. Cal. Dec. 27, 2018) ...................................19
                19
                        Computer Associates International, Inc. v. Altai,
                20
                          982 F.2d 693 (2d Cir. 1992).......................................................................................................7
                21
                        Cream Recs., Inc. v. Jos. Schlitz Brewing Co.,
                22         754 F.2d 826 (9th Cir. 1985) ...................................................................................................22

                23      Egry Reg. Co. v. Standard Reg. Co.,
                           23 F.2d 438 (6th Cir. 1928) .....................................................................................................22
                24
                        Flexible Lifeline Systems, Inc. v. Precision Lift, Inc.,
                25         654 F.3d 989 (9th Cir. 2011) ...................................................................................................25
                26
                        Funky Films, Inc. v. Time Warner Entertainment, Co.,
                27         462 F.3d 1072 (9th Cir. 2006) ...........................................................................................3, 4, 8

                28
                                                                                                                                CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                                            iii                        DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                                            JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 5 of 34


                    1   Gemisys Corp. v. Phoenix Am., Inc.,
                          186 F.R.D. 551 (N.D. Cal. 1999) .......................................................................................14, 16
                    2
                        Gold Value Int’l Textile v. Sanctuary Clothing,
                    3
                           925 F.3d 1140 (9th Cir. 2019) .................................................................................................17
                    4
                        GTAT Corp. v. Fero,
                    5     No. CV 17-55-M-DWM,
                          2017 WL 2303973 (D. Mont. May 25, 2017) ..........................................................................16
                    6
                        Hounddog Prods., L.L.C. v. Empire Film Grp., Inc.,
                    7      826 F. Supp. 2d 619 (S.D.N.Y. 2011)......................................................................................25
                    8   InteliClear, LLC v. ETC Glob. Holdings, Inc.,
                    9       978 F.3d 653 (9th Cir. 2020) ...............................................................................................9, 10

                10      Lakeside-Scott v. Multnomah County,
                           556 F.3d 797 (9th Cir. 2009) ...............................................................................................1, 13
                11
                        MGE UPS Systems, Inc. v. GE Consumer and Indus., Inc.,
                12        622 F.3d 361 (5th Cir. 2010) ...................................................................................................21
                13      Nat’l Presto Indus., Inc. v. Hamilton Beach, Inc.,
                14         No. 88 C 10567, 1990 WL 208594 (N.D. Ill. Dec. 12, 1990) ...........................................14, 16

                15      Polar Bear Productions, Inc. v. Timex Corp.,
                           384 F.3d 700 (9th Cir. 2005) ...................................................................................................20
                16
                        Santos v. Gates,
                17         287 F.3d 846 (9th Cir. 2002) .....................................................................................................1
                18      SAS Inst., Inc. v. World Programming Ltd.,
                           874 F.3d 370 (4th Cir. 2017) ...................................................................................................25
                19

                20      Savant Homes, Inc. v. Collins,
                            Civil Action No. 13-cv-2049-WJM-MEH,
                21         2015 U.S. Dist. LEXIS 24084 (D. Colo. Feb. 27, 2015) ...........................................................7

                22      Skidmore v. Led Zeppelin,
                            952 F.3d 1051 (9th Cir. 2020) .......................................................................................3, 4, 7, 8
                23
                        Three Boys Music Corp. v. Bolton,
                24         212 F.3d 477 (9th Cir. 2000) .....................................................................................................6
                25
                        Torah Soft Ltd. v. Drosnin,
                26         136 F. Supp. 2d 276 (S.D.N.Y. 2001)........................................................................................4

                27      Univ. Computing Co. v. Lykes-Youngstown Corp.,
                           504 F.2d 518 (5th Cir. 1974) ...................................................................................................22
                28
                                                                                                                             CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                                          iv                        DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                                         JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 6 of 34


                    1   VSL Corp. v. Gen. Techs. Inc.,
                           No. C 96-20446 RMW(PVT),
                    2      1997 WL 654103 (N.D. Cal. July 21, 1997) ...........................................................................14
                    3
                        X6D Ltd. v. Li-Tek Corps. Co.,
                    4      2012 WL 12952726 (C.D. Cal. Aug. 27, 2012) .........................................................................9

                    5                                                                  STATUTES

                    6   17 U.S.C.
                           § 101...................................................................................................................................17, 18
                    7      § 411(b)(1)(A)-(B) ...................................................................................................................16
                           § 411(b)(2) ...............................................................................................................................19
                    8
                           § 503.........................................................................................................................................25
                    9      § 504.........................................................................................................................................21

                10      18 U.S.C.
                           § 1836 et seq. .......................................................................................................................1, 21
                11         § 1839(3) ........................................................................................................................9, 10, 13
                12                                                                         RULES
                13
                        Fed. R. Civ. P. 50(a) ........................................................................................................................1
                14
                                                                                      TREATISES
                15
                        1 NIMMER ON COPYRIGHT § 4.13 ...................................................................................................18
                16
                                                                            OTHER AUTHORITIES
                17
                        Compendium of U.S. Copyright Office Practices (3d ed.) § 721.7 ..................................................4
                18
                        Compendium of U.S. Copyright Office Practices (3d ed.) § 721.9(E)...........................................17
                19
                        Compendium of U.S. Copyright Office Practices (3d ed.) § 1905.1 ..............................................18
                20

                21      U.S. Reg. No. TX0008414340 (Adobe Acrobat Pro DC),
                           https://publicrecords.copyright.gov/detailed-record/29290046 ...............................................17
                22
                        U.S. Reg. No. TX0008777138 (Microsoft Office Home & Business 2019),
                23         https://publicrecords.copyright.gov/detailed-record/31055057 ...............................................17
                24

                25

                26
                27

                28
                                                                                                                                       CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                                                 v                            DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                                                   JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 7 of 34


                    1     NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW

                    2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                    3              PLEASE TAKE NOTICE that on August 5, 2021, or as soon thereafter as the parties may

                    4   be heard, before the Honorable Maxine M. Chesney, Senior District Court Judge, United States

                    5   District Court for the Northern District of California, in the San Francisco Division Courthouse,

                    6   Courtroom 7, 19th Floor, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendants Vade

                    7   Secure, Inc. and Vade Secure SASU (together, “Vade”), and Olivier Lemarié (together with Vade,

                    8   “Defendants”) hereby bring, pursuant to Federal Rule of Civil Procedure 50(a), this motion for

                    9   judgment as a matter of law dismissing each cause of action asserted by Plaintiffs Proofpoint, Inc.

                10      (“Proofpoint”) and Cloudmark, LLC (“Cloudmark,” and with Proofpoint, “Plaintiffs”) set forth in

                11      Plaintiffs’ First Amended Complaint (“FAC”) and brought against Defendants.

                12                                                 RELIEF SOUGHT

                13                 Defendants hereby move for judgment as a matter of law on the following causes of action

                14      and issues on the ground that Plaintiffs have not adduced evidence from which a reasonable jury

                15      would have a legally sufficient evidentiary basis to find for Plaintiffs, and so Defendants are

                16      entitled to judgment as a matter of law:

                17                 1.     Count I against Defendants for Trade Secret Misappropriation under the Defend

                18      Trade Secrets Act, 18 U.S.C. § 1836 et seq., in relation to: Plaintiffs’ claims of alleged

                19      misappropriation relating to (1) Vade Content Filter; (2) Vade for Office 365; and (3) MTA

                20      Builder;

                21                 2.     Count VI against Defendants for Copyright Infringement under 17 U.S.C. § 501 et

                22      seq.;

                23                 3.     Plaintiffs’ allegation that Defendants willfully misappropriated the alleged trade

                24      secrets;

                25                 4.     Plaintiffs’ claim of entitlement to monetary remedies; and

                26                 5.     Plaintiffs’ claim of entitlement to injunctive relief.
                27

                28
                                                                                                           CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                             vi                   DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                       JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 8 of 34


                    1   I.     BACKGROUND

                    2          Plaintiffs’ claims target three distinct products at Vade: Content Filter, MTA Builder, and

                    3   Vade’s O365 product. Each addresses email security in different ways to different customers, and

                    4   each was developed separately with separate code. Content Filter is Vade’s flagship product. It

                    5   has been offered to ISPs for over ten years and filters malicious email content for a wide variety

                    6   of Mail Transfer Agents (“MTAs”). Unlike other turnkey products in the marketplace, Vade’s

                    7   MTA Builder is not itself an MTA. Instead, it is a set of tools that allows Vade customers to build

                    8   an MTA that precisely matches their specific needs. Vade markets MTA Builder to customers

                    9   desiring a more hands-on and less-expensive approach to their MTA. Vade’s O365 is a separate

                10      product offered to small and medium-size businesses to allow them to integrate email security with

                11      their Microsoft Office 365 email systems. It includes an anti-spear phishing module designed to

                12      identify and filter out malicious “spear phishing” emails that impersonate familiar contacts in an

                13      effort to dupe recipients into sending private information or even money to unknown individuals.

                14      II.    LEGAL STANDARD

                15             Judgment as a matter of law is proper when “the court finds that a reasonable jury would

                16      not have a legally sufficient evidentiary basis to find for the party on that issue,” Fed. R. Civ. P.

                17      50(a), and when the evidence permits only one reasonable conclusion. Santos v. Gates, 287 F.3d

                18      846, 851 (9th Cir. 2002). JMOL must be granted when the jury can rely “only on speculation” to

                19      reach a verdict for the opposing party. Lakeside-Scott v. Multnomah County, 556 F.3d 797 (9th

                20      Cir. 2009). Courts must “undertake some initial scrutiny of the inferences that could be reasonably

                21      drawn from the evidence” to ensure a verdict could be “based on more than mere speculation,

                22      conjecture or fantasy.”   Barnes v. Arden Mayfair, Inc., 759 F.2d 676, 680-81 (9th Cir. 1985).

                23      III.   ARGUMENT

                24             A.      Defendants Are Entitled to JMOL on Plaintiffs’ Trade Secret
                                       Misappropriation and Copyright Infringement Claims
                25
                                               Content Filter
                26
                               Plaintiffs alleged that Content Filter uses the spear phishing alleged trade secrets (1-7), by
                27
                        using either the older “identitymatch” module developed by Mr. Lemarié, or the “email
                28
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          1                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 9 of 34


                    1   spoofing/malicious content” module independently created by a third party, Zenika. Trial Tr.

                    2   1387:12-14 (Nielson). No reasonable jury could find that Plaintiffs’ alleged trade secrets were

                    3   misappropriated, or their alleged copyrights infringed, by Vade’s Content Filter product. Content

                    4   Filter has existed since at least 2008, Tr. 1382:24-1383:5, and there is no probative evidence that

                    5   it uses or ever has used either the identitymatch or Zenika modules.

                    6             Plaintiffs relied solely on the testimony of its expert Dr. Nielson and one interrogatory

                    7   response. But, despite spending hundreds of hours analyzing it, Dr. Nielson presented no evidence

                    8   from the Content Filter source code, which would have been the only way to show that Content

                    9   Filter actually used the accused modules. Id. at 1395:1-11, 1382:24-1383:1.

                10                Instead, Dr. Nielson speculated that Content Filter “most likely” incorporates either the

                11      identitymatch or Zenika modules. Id. at 1385:16-19. That flimsy conclusion was based on two

                12      documents: (1) PX 2443 (referred to erroneously on the record as PX 22431) and PX 1887. PX

                13      2443 shows only that Vade once referenced the use of artificial intelligence (AI) in connection

                14      with Content Filter. PX 1887 is an undated presentation produced by a third-party with a similar

                15      vague reference to AI. Id. at 1406:12-1408:13. Dr. Nielson admitted having no idea about the

                16      provenance of the presentation. Id. at 1407:7-1408:10; 1455:17-18. There is no genuine basis to

                17      conclude that either document, which never mentions Content Filter, reflects any actual

                18      functionality that has ever existed in Content Filter. Id. at 1406:4-1408:13. Critically, neither

                19      exhibit ever mentions identitymatch or the Zenika module, id. at 1408:11-13; 1456:1-2, yet Dr.

                20      Nielson makes the unsupportable leap that because they state “artificial intelligence,” the

                21      references must reference one of those modules, and that one of the modules was “likely

                22      incorporated” in Content Filter. Such conclusory inferences are not plausible, not supported by

                23      probative evidence, and not proper expert analysis. See Barnes, 759 F.2d at 680-81.

                24                Beyond this, Dr. Nielson pointed to a separate component called “filter-d,” speculating that

                25      it was designed to work with identitymatch and may be used by Content Filter. Trial Tr. 1350:3-

                26      5, 1438:22-24. But, again, Dr. Nielson presented no evidence from the source code of “filter-d”
                27      and admitted that “[t]here was no particular code piece” on which he could base his theory. Id. at

                28
                        1
                            Defendants reserve any rights or positions concerning this infirmity in the record.
                                                                                                        CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                           2                   DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                    JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 10 of 34


                    1   1386:11-12, 1394:14-17. Nor was there any testimony from any fact witness that Content Filter

                    2   ever used filter-d to call either the identitymatch or Zenika module. Instead, Dr. Nielsen relied on

                    3   his conclusory assertion that Mr. Lemarié was responsible for the development of filter-d and so

                    4   he must have incorporated Cloudmark source code. Such unsupported conjecture runs afoul of

                    5   the law. Calendar Rsch. LLC v. StubHub, Inc., 2020 WL 4390391, at *14 (C.D. Cal. May 13,

                    6   2020) (the “question for this Court was whether Defendants misappropriated a specific, definable

                    7   trade secret, not whether they implemented a similar app idea for a competitor.”).

                    8          In Court, Plaintiffs mischaracterized an interrogatory response by Vade which Plaintiffs

                    9   cast as a confession that Content Filter “uses” identitymatch. PX 2525. 8/5/21 Tr. (rough) at

                10      10:45:19-31. The interrogatory response, however, says nothing of the sort and notes that “the

                11      presence of a source code file in a repository, such as a historical file in an archived repository,

                12      does not necessarily mean such file is or has been implemented in production for a corresponding

                13      product and/or service.” PX2525, at 10; see also Tr. 1372:25-1373:2 (Nielson) (admitting not all

                14      source code in Vade’s repository is in Vade’s products).

                15             Plaintiffs’ failure to provide sufficient evidence to support the use of any trade secrets by

                16      Content Filter warrants JMOL on Plaintiffs’ DTSA claims. See Brookhaven Typesetting Servs.,

                17      Inc. v. Adobe Sys., Inc., 2007 WL 2429653, *10-11 (N.D. Cal. Aug. 24, 2007), aff'd, 332 F. App’x

                18      387 (9th Cir. 2009) (no misappropriation as a matter of law where plaintiff offered only “vague”

                19      statements and showed “no indications of similarities” in the source code); Calendar Rsch., 2020

                20      WL 4390391, at *4 (code comparison “is one of the most clear-cut methodologies” to prove trade

                21      secret misappropriation “in technology cases”). Similarly, the inability to point to a single line of

                22      allegedly copied code in Content Filter is fatal to Plaintiffs’ claims under the Copyright Act. See

                23      Skidmore v. Led Zeppelin, 952 F.3d 1051, 1064 (9th Cir. 2020) (en banc) (requiring “substantial

                24      similarity” between the copyrighted work and the allegedly infringing work); Funky Films, Inc. v.

                25      Time Warner Entertainment, Co., 462 F.3d 1072, 1075 (9th Cir. 2006) (“[A] determination of

                26      substantial similarity requires a detailed examination of the works themselves.”) (emphasis added).
                27

                28
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          3                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 11 of 34


                    1                          Vade for Office 365
                    2                          a.      Current Version of O365 with Zenika Spear Phishing Module
                    3          Plaintiffs allege that Defendants are liable for copyright infringement and misappropriation
                    4   of alleged trade secrets 1-7 with respect to the Vade for O365 product. But it is undisputed that
                    5   the code for identitymatch was completely replaced by the emailspoofing/maliciouscontent
                    6   module programmed by third party Zenika in 2020. Trial Tr. 1387:12-14 (Nielson). Again,
                    7   Plaintiffs relied on Dr. Nielson alone to attempt to link Vade’s current version of the O365 product
                    8   with Plaintiffs’ alleged trade secrets and copyrights. As with Content Filter, Dr. Nielson could not
                    9   find a single one of Plaintiffs’ trade secrets or lines of code in the Zenika module that is now used
                10      in O365. Id. at 1387:25-1388:3, 1389:23-1391:19. That Plaintiffs’ expert on misappropriation
                11      cannot find any source code in the current version of O365 that contains Plaintiffs’ source code or
                12      trade secrets establishes conclusively that judgment as a matter of law is warranted.            See
                13      Brookhaven, 2007 WL 2429653 at *10-11 (granting summary judgment where plaintiff’s expert
                14      cited “no indications of similarities” between the parties’ source code).
                15             For the same reasons, any copyright infringement claims related to the current O365
                16      product also fail. Dr. Nielson conceded that the original identitymatch code no longer exists in
                17      Vade’s O365 product. Trial Tr. 1387:19-23 (Nielson). He acknowledged that he had done no
                18      analysis whatsoever of the Zenika source code: no side-by-side comparison of the Zenika code
                19      against Plaintiffs’ code, and no evidence of copying of Plaintiffs’ code into the Zenika code. Id.
                20      at 1390:1-18. Again, Plaintiffs’ presentation failed to provide the “detailed examination” and
                21      objective comparison of “specific expressive elements” necessary to support a claim of copyright
                22      infringement. Funky Films, Inc., 462 F.3d at 1075; Skidmore, 952 F.3d at 1064.2
                23

                24      2
                          There was no comparison of the structure, sequence and organization (“SSO”) of Plaintiffs’
                        code with that of the allegedly infringing O365 software, as would be required to make out a
                25      copyright infringement claim, Funky Films, 462 F.3d at 1075 (9th Cir. 2006) and indeed, Dr.
                        Nielson did not testify in support of the SSO argument at all. Instead, Plaintiffs appeared to
                26      suggest that their SSO claims concerned the sequence or ordering of steps in Plaintiffs’
                        algorithms. Trial Tr. 306:24-307:17, 318:21-320:11, 329:20-330:25 (Knox). To the extent that is
                27      the basis for their SSO claims, the claims fail as a matter of law. Torah Soft Ltd. v. Drosnin, 136
                        F. Supp. 2d 276, 291-92 (S.D.N.Y. 2001) (“An algorithm, however, is clearly a method of
                28      operation which cannot be protected.”); see also Compendium of U.S. Copyright Office Practices
                        (3d ed.) § 721.7.
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          4                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 12 of 34


                    1          Without any evidence of a source-code comparison, all that Plaintiffs proffer in support of

                    2   their claims against the current O365 product is that the high-level design specification provided

                    3   to Zenika was written at least in part by Sebastien Goutal, Vade’s Chief Science Officer, who

                    4   never worked at Cloudmark. Id. at 1353:5-18.           Dr. Nielson speculated without evidence, “I

                    5   believe [Mr. Goutal] was exposed to trade secrets.” Id. at 1354:15. But Plaintiffs never established

                    6   that Mr. Goutal had seen the specific code at issue here, analyzed the code, worked on any of the

                    7   code, or otherwise had any familiarity with Mr. Lemarié’s spear phishing module such that his

                    8   work on the Zenika specifications was tainted.

                    9          Plaintiffs have not met their burden to show by a preponderance of the evidence that the

                10      specification provided to Zenika was “tainted.” They cannot identify a single one of their alleged

                11      trade secrets in the specifications provided to Zenika. Id. at 1400:10-13 (Nielson). Nor can

                12      Plaintiffs identify any copyrighted code in those specifications. Id. at 1399-1400 (Nielson). And

                13      they acknowledge that Zenika, not Mr. Goutal (or Mr. Lemarié), wrote the code that replaced the

                14      spear phishing module. Id. at 1396:2-3 (Nielson).

                15             Finally, the only alleged “design choice” in the Zenika specification allegedly contributed

                16      by Mr. Goutal was the decision not to detect “domain spoofing.” Id. at 1356:23-1357:3) (Nielson).

                17      But Mr. Goutal never testified that he, or any of his co-contributors, made that choice, and there is

                18      no basis for Dr. Nielson’s surmise to the contrary. Id. at 1405:8-17. Plaintiffs make no effort to

                19      show the implementation of avoiding domain spoofing in the Zenika code bears any resemblance

                20      to the implementation in Cloudmark code. Id. at 1390:1-9 (Nielson) (“I did not analyze the source

                21      code for my reports[.]”). Instead, Dr. Nielson offered this Kafkaesque argument:

                22             Q. And the Zenika code that replaces the identitymatch code does not do domain
                                  spoofing; right?
                23
                               A. Correct. It was removed.
                24
                               Q. And so the opinion you’re giving to the jury today is that Mr. Goutal stole
                25                Cloudmark’s trade secret in domain spoofing by not using domain spoofing;
                                  right?
                26
                               A. Correct.”
                27
                        Id. at 1405:1-7.
                28
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          5                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 13 of 34


                    1           Like Content Filter, this is not a close case. Plaintiffs and their expert can find no code that

                    2   either includes their alleged trade secrets or infringes their copyrights in the current version of the

                    3   O365 product, and their remaining arguments are contrivances with no legitimate support in the

                    4   record. Because no reasonable jury could find misappropriation or infringement on this record,

                    5   judgment as a matter of law should be entered that the current version of O365 does not contain

                    6   any misappropriated trade secrets and does not infringe any copyrights.

                    7                           b.      Lemarié Rewritten Version of O365 Spear Phishing Module
                                                        (September 2019 – June 2020)
                    8
                                Moreover, it is undisputed that even before Zenika rewrote the spear phishing module, in
                    9
                        September 2019, Mr. Lemarié rewrote and replaced the allegedly copied five source code files in
                10
                        a matter of hours. Trial Tr. 731:4-17, 740:17-741:8, 799:22-800:9 (Lemarié). As with the Zenika
                11
                        code, Plaintiffs provided no evidence that this version of O365 included any misappropriated
                12
                        “implementation” and made no showing that would allow the jury to compare Vade’s
                13
                        implementation to Plaintiffs’, let alone address their substantial similarity. Trial Tr. 1372:20-
                14
                        1373:2 (Nielson).
                15

                16                              c.      Pre-September 2019 Version of O365 Spear Phishing Module
                                While Plaintiffs have presented some evidence that, before September 2019, Vade’s O365
                17
                        product included code similar to code Mr. Lemarié wrote while at Cloudmark, they have failed to
                18
                        carry their burden to show that this early version of the code included either misappropriated trade
                19
                        secrets or code that infringed Plaintiffs’ copyrights. Dr. Nielson did not dispute Mr. Lemarié’s
                20
                        testimony, e.g., Trial Tr. 725:8-727:10, 747:20-749:5, that the files he had copied were developed
                21
                        based on publicly available information and were easily replaced with publicly available code.
                22
                        Trial Tr. 1378:21-1379:8 (Nielson). That concession is fatal to Plaintiffs’ trade secret claims.
                23
                                With respect to the copyright claims, Plaintiffs failed to present the necessary evidence and
                24
                        analysis to allow the Court to engage in the “extrinsic” portion of the test for substantial similarity,
                25
                        before tasking the jury with the “intrinsic” or side-by-side comparison of the original and allegedly
                26
                        copied code. “Initially, the extrinsic test requires that the plaintiff identify concrete elements based
                27
                        on objective criteria.” Three Boys Music Corp. v. Bolton, 212 F.3d 477, 485 (9th Cir. 2000).
                28
                                                                                                        CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                           6                   DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                    JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 14 of 34


                    1   Plaintiffs at no point during their evidentiary presentation identified with any specificity the

                    2   “concrete elements” which are to be compared, let alone in any way that would permit the jury to

                    3   evaluate their claims. Plaintiffs’ en masse proffer of source code laptops containing gigabytes of

                    4   repositories including irrelevant, confusing, and prejudicial files into the record cannot cure their

                    5   failure to present the jury with a meaningful opportunity to compare the asserted Trident software

                    6   against the various different accused Vade source code implementations. Trial Tr. 1208:10-12

                    7   (Proceedings). In addition, Plaintiffs bore the burden of proving that the Defendants “copied

                    8   protected aspects of the work.” Skidmore, 952 F.3d at 1064. Ninth Circuit law requires “analytic

                    9   dissection” to filter out “unprotectable” elements. See Apple Computer v. Microsoft Corp., 35

                10      F.3d 1435, 1445 (9th Cir. 1994). This is also known as the “abstraction, filtration, and comparison”

                11      test. See id. (citing Computer Associates International, Inc. v. Altai, 982 F.2d 693, 706 (2d Cir.

                12      1992)). Dr. Nielson conceded that he had not engaged in that analysis either. Trial Tr. 1420:23-

                13      1421:2. Indeed, he admitted that the entirety of the discussion of creativity in his 175 pages of

                14      expert reports was limited to a single paragraph. Id. at 1418:14-16. Nor did he analyze whether

                15      the expression of the code “merged” with the underlying ideas or algorithms. Id. at 1418:4-8.

                16      Plaintiffs’ utter failure to specifically identify what elements of the allegedly copied code are and

                17      are not protected by copyright is fatal to Plaintiffs’ copyright claims, as is the failure to present the

                18      jury with evidence permitting a comparison of the relevant works. 3 See Savant Homes, Inc. v.

                19      Collins, Civil Action No. 13-cv-2049-WJM-MEH, 2015 U.S. Dist. LEXIS 24084, at *11 (D. Colo.

                20      Feb. 27, 2015) (granting motion to dismiss where plaintiff “completely ignored the ‘abstraction-

                21      filtration-comparisons’ standard”).

                22                              d.      Microsoft Exchange Journaling and Unified Architecture
                23              Plaintiffs also allege that the Vade O365 product misappropriates alleged trade secret 8,
                24      “Office 365 integration using journal extraction,” and alleged trade secrets 9-15, or the use of what
                25      Plaintiffs call a “unified architecture.” For each of these alleged trade secrets, Plaintiffs proffered
                26
                27
                        3
                          And it cannot cure Plaintiffs’ failure to engage in the necessary identification of “concrete
                28      elements” necessary to allow the court to engage in the “extrinsic” portion of the substantial
                        similarity analysis.
                                                                                                         CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                            7                   DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                     JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 15 of 34


                    1   insufficient evidence to show what their alleged “implementation, improvement, or documents”

                    2   comprising this trade secret are. Plaintiffs failed to meet their burden of proving that Defendants

                    3   misappropriated alleged trade secret 8 by improperly obtaining, disclosing, or using it in violation

                    4   of the DTSA. And Plaintiffs failed to proffer sufficient evidence to meet their burden of proof of

                    5   misappropriation for these alleged trade secrets for the same reasons as for alleged trade secrets 1-

                    6   8, which are merely combined together to make up alleged trade secrets 9-15. Plaintiffs rely solely

                    7   on their expert, Dr. Nielson, who applied a legally improper subjective test for misappropriation

                    8   for each of alleged trade secrets 8-15. Trial Tr. 1381:3-15. Accordingly, Plaintiffs failed to carry

                    9   their burden to show that Defendants misappropriated alleged trade secrets 8-15.

                10                             MTA Builder
                11             Similar to Content Filter and O365, Plaintiffs bring no evidence establishing that Vade’s
                12      MTA Builder includes any copyrightable materials or trade secrets from Cloudmark.
                13             Plaintiffs have alleged misappropriation of two categories of trade secrets related to MTA
                14      Builder, but failed to meet their burden of proof for either. With respect to the Gateway Daily
                15      Licensing reports (ATS 16), Plaintiffs’ only evidence that Defendants misappropriated the reports
                16      consists of Dr. Nielson’s opinion that Mr. Delannoy “forwarded” them and “used” them “to make
                17      an argument to his boss” that Vade should make an MTA product. Trial Tr. 1410:20-1411:9. This
                18      is not a legally cognizable form of use sufficient to establish misappropriation.       As for what
                19      Plaintiffs call their “CSP” trade secrets (ATS 17-20), all Plaintiffs can point to is their expert’s
                20      ipse dixit that he knows misappropriation when he sees it. Trial Tr. vol. 6, 1380:17-1381:15
                21      (Nielson) (“I mean, when I see a thing used, that thing is used.”). Here, too, Plaintiffs failed to
                22      meet their burden to prove Defendants misappropriated alleged trade secrets 17-20.
                23             The lack of evidence of copying is fatal to any copyright claims against MTA Builder;
                24      again, Plaintiffs must engage in a “detailed examination” of the allegedly copied and infringing
                25      works, demonstrating that they are “substantially similar,” through a comparison of “specific
                26      expressive elements” protectable by copyright. Skidmore, 952 F.3d at 1069; Funky Films, 462
                27      F.3d at 1075. But Plaintiffs presented no detailed examination of MTA Builder, and no evidence
                28      that would permit comparison of specific expressive and protectable elements.
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          8                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 16 of 34


                    1          B.      Defendants Are Entitled to JMOL on Plaintiffs’ Trade Secret Claims in
                                       General
                    2
                               To prove ownership of any alleged trade secrets, Plaintiffs “must identify the trade secrets
                    3
                        and carry the burden of showing they exist.” InteliClear, LLC v. ETC Glob. Holdings, Inc., 978
                    4
                        F.3d 653, 658 (9th Cir. 2020). To meet their burden to prove that their purported trade secrets are
                    5
                        protectable, Plaintiffs are required to establish (i) that the information derived actual or potential
                    6
                        independent economic value from the fact that it was secret, and (ii) that Plaintiffs made reasonable
                    7
                        efforts to keep it secret. 18 U.S.C. § 1839(3). Plaintiffs have not provided a legally sufficient
                    8
                        evidentiary basis for the jury to so conclude.
                    9
                                               Plaintiffs Have Failed To Identify Their Alleged Trade Secrets
                10
                               First, Defendants are entitled to JMOL because Plaintiffs have failed to identify the alleged
                11
                        trade secrets with the requisite specificity. Under the DTSA, “[t]rade secrets cannot be vague
                12
                        concepts,” and Plaintiffs have the burden to “identify the specific set of ‘methods, techniques,
                13
                        processes, procedures, programs, or codes’ that comprise a trade secret.” Calendar Rsch. LLC,
                14
                        2020 WL 4390391, at *6 (quoting 18 U.S.C. § 1839(3)). In particular, it is Plaintiffs’ burden to
                15
                        distinguish their alleged trade secrets from generally known concepts. X6D Ltd. v. Li-Tek Corps.
                16
                        Co., 2012 WL 12952726, at *8 (C.D. Cal. Aug. 27, 2012). Trade secrets may not be mere ideas
                17
                        and conceptual notions that determine how related programs work; rather, they must be
                18
                        specific information tending to communicate or disclose the idea or fact to another. Agency
                19
                        Solutions.Com, LLC v. TriZetto Grp., Inc., 819 F. Supp. 2d 1001, 1016 (E.D. Cal. 2011). However,
                20
                        Plaintiffs have failed to introduce evidence from which a reasonable jury could identify the alleged
                21
                        trade secrets and distinguish them from generally known ideas or those belonging to third parties.
                22
                        At the end of Plaintiffs’ affirmative case, it remains unclear and undefined what alleged
                23
                        “implementations,” “improvements,” or “documents” comprise the alleged trade secrets.
                24
                               Plaintiffs’ alleged trade secrets encompass mere ideas and conceptual notions that
                25
                        determine how the related programs work, as opposed to specific information tending to
                26
                        communicate or disclose the idea or fact to another. Agency Solutions.Com, 819 F. Supp. 2d at
                27
                        1016. According to Plaintiffs’ expert Dr. John Black, the asserted trade secrets are “not the high-
                28
                                                                                                       CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          9                   DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                   JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 17 of 34


                    1   level concepts” nor are they even the “combination of high-level concepts” together. Trial Tr.

                    2   1614:9-18 (Black); see also Trial Tr. 1415:14-22 (Nielson). But Dr. Black also testified that the

                    3   asserted trade secrets are “algorithms” that Plaintiffs implemented or proposed to be implemented,

                    4   and that algorithms are broader than Plaintiffs’ specific implementations in code. Trial Tr. 1614:9-

                    5   13 (Black). Given this ambiguity, it is unsurprising that not one of Plaintiffs’ fact witnesses could

                    6   identify those alleged trade secrets for the jury, or confirm that the litigation-driven list of trade

                    7   secrets reflected anything the business itself perceived to be protectable secrets belonging to them.

                    8   Instead, Plaintiffs’ witnesses resorted to sweeping generalizations about how all Cloudmark

                    9   information was treated as confidential, proprietary, and potentially a trade secret. See e.g. Trial

                10      Tr. 894:9-10 (Cho); id. at 896:2-9; Trial Tr. 576:24-577:4 (Roualland). Further, the alleged trade

                11      secrets encompass the use of other companies’, organizations’, or individuals’ technology. For

                12      example, various of Plaintiffs’ alleged trade secrets purport to cover Microsoft’s Exchange

                13      journaling function, Google’s Go language and its related architecture and features, open-source

                14      REST APIs, general concepts of using the cloud, clustering, microservices, and other third-party

                15      technologies and concepts that do not belong to Plaintiffs, either alone or in combination. See,

                16      e.g., Trial Tr. 1254:14-16, 1315:17-1316:13, 1415:23-1416:15 (Nielson). Plaintiffs have not

                17      carried their affirmative burden to distinguish from public knowledge what they claim as trade

                18      secrets.

                19                               Plaintiffs Have Failed To Establish that Their Alleged Trade Secrets
                                                 Derive Any Independent Economic Value From Not Being Publicly
                20
                                                 Known or Readily Ascertainable
                21                 Defendants are further entitled to JMOL because Plaintiffs failed to establish that the
                22      alleged trade secrets “derive[ ] independent economic value, actual or potential, from not being
                23      generally known to, and not readily ascertainable through proper means by, another person who
                24      can obtain economic value from the disclosure or use of the information.” InteliClear, 978 F.3d
                25      at 657 (citing 18 U.S.C. § 1839(3)). Indeed, Plaintiffs chose to disclose many of their so-called
                26      trade secrets in open court. This choice is consistent with the lack of any evidence demonstrating
                27      that the alleged trade secrets derived any economic value from their secrecy. Indeed, Dr. Nielson
                28      conceded that each individual component of every alleged trade secret (except for ATS No. 16)
                                                                                                       CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          10                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                   JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 18 of 34


                    1   was not independently protectable as a trade secret.        Plaintiffs instead claim that specific

                    2   combinations of the implementations of publicly known components are either secret, or valuable

                    3   for being secret. But Plaintiffs’ experts fail to show that those combinations are secret or have

                    4   independent economic value by being secret. Indeed, the record showed that Plaintiffs’ so-called

                    5   secrets were: (1) disclosed to others without an NDA, Trial Tr. 387:24-396:21 (discussing DX-

                    6   4046 and 4106); (2) publicly available on the internet, e.g., DX-4202 (Mimecast Forum), DX-4378

                    7   (Cisco Guide); and (3) included in customer support guides, DX-4421 (Trident Installation Guide).

                    8   Plaintiffs cannot properly claim secrecy-derived economic value from the combination of

                    9   technologies created by others, like Microsoft’s Exchange product, Google’s Go language and its

                10      related architecture and features, open source REST APIs, general concepts of using the cloud,

                11      clustering, microservices, and other third-party technologies. What remains lacks any cognizable

                12      economic value.

                13                             a.      ATS Nos. 1-15
                14             Alleged trade secrets 1-15 claim various combinations of the “implementation” of anti-
                15      spear phishing techniques purportedly implemented in Cloudmark’s Trident product. But Plaintiffs
                16      failed to establish that any alleged trade secrets in Trident provided any value by virtue of their
                17      secrecy. Rather, Trident was discontinued in 2016, the same year it was announced, concurrently
                18      with Cloudmark’s acquisition talks with Proofpoint. See Trial Tr. 348:7-349:8; DX-4017. And
                19      Plaintiffs have failed to present evidence that any of the techniques they claim as trade secrets
                20      provided any competitive advantage to either Cloudmark or Proofpoint.4 Despite Plaintiffs’ vague
                21      claims that Trident features were reused in other Cloudmark or Proofpoint products, see, e.g., Tr.,
                22      885:2-6, Plaintiffs’ witnesses could not identify any specific way in which the alleged trade secrets
                23      embodied in Trident continued to be used in later products. See, e.g., Trial Tr., 356:3-357:25
                24      (Knox), 517:9-12, 531:8-13, 532:24-533:8, 568:22-569:2 (Roualland).5
                25
                        4
                          Plaintiffs retreated to a theory of value derived from keeping their code out of the hands of
                26      malicious actors. Trial Tr., 314:14-23; id. at 472:17-25. But that form of value is insufficient to
                        sustain a DTSA claim against a competitor like Vade.
                27
                        5
                          Plaintiffs repeatedly conflated code “from Trident” with code from other products that was
                28      integrated into Trident at one time and continues to be used in the original Cloudmark products
                        from which it derived. See e.g., Trial Tr., 355:12-356:9; id. at 356:4-357:25.
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         11                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 19 of 34


                    1          Further, Plaintiffs have failed to provide any evidence from which the jury could conclude

                    2   that alleged trade secrets 1-7 were not publicly known. Dr. Black admitted that “the steps of

                    3   running classifiers, checking for calls to action, checking for exceptions, and generating a verdict

                    4   based on the results” is simply a description of basic anti-spear phishing functionality and can be

                    5   found in numerous publicly available sources. Trial Tr., 1615:23-25; id. at 1618:5-9. The step of

                    6   “checking for confusables” in alleged trade secrets 5-7 is also publicly disclosed by, among others,

                    7   the Unicode organization, as Plaintiffs’ experts acknowledged. Trial Tr., 1431:9-24; id., 1621:23-

                    8   1622:6. Plaintiffs did not establish any specific “implementations” that they claim as a trade secret

                    9   or that derive independent value from being secret.

                10             Alleged trade secrets 8-15, which combine “Office 365 integration using journal

                11      extraction” with alleged trade secrets 1-7, fare no better. The record demonstrates that the

                12      Microsoft Exchange journaling feature is not Plaintiffs’ technology and it is generally known to

                13      use the Microsoft Exchange journaling feature for Office 365 in the context of an email filtering

                14      solution. Trial Tr., 1408:17-1409:5; id. at 1431:9-24; id. at 1050:16-1051:21. In fact, Microsoft

                15      itself suggested to Vade that “you’re going to have to journal the messages,” (PX-2112), and Dr.

                16      Nielson admitted that he had not analyzed the way Proofpoint had been using the journaling

                17      function on its own before acquiring Cloudmark and the alleged Trident trade secrets. Trial Tr.,

                18      1409:13-20. Plaintiffs did not establish any specific “implementation” that derives independent

                19      value from being secret, and have not carried their burden.

                20                             b.      ATS No. 16
                21             Plaintiffs similarly have not provided a legally sufficient evidentiary basis for the jury to
                22      conclude that alleged trade secret 16, the Cloudmark “Gateway Daily Licensing Reports,” derived
                23      independent economic value from not being publicly known or readily ascertainable. Plaintiffs’
                24      economic expert, Dr. Arnold, did not identify any economic value associated with the Gateway
                25      Daily Licensing Reports. Trial Tr., 1692:5-17. Nor could any fact witness identify any economic
                26      value associated with the alleged secrecy of the Gateway Daily Licensing Reports, leaving
                27      Plaintiffs’ expert to speculate “there’s value there, potentially[.]” Trial Tr., 1567:13-25. See
                28
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         12                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 20 of 34


                    1   Lakeside-Scott, 556 F.3d at 802-03. This is unsurprising, given that the information belongs to

                    2   Plaintiffs’ customers, not Plaintiffs. Trial Tr., 551:20-552:1.

                    3                          c.     ATS Nos. 17-20
                    4          Plaintiffs have failed to carry their burden to show that alleged trade secrets 17-20 provided
                    5   them with any competitive advantage, most notably because Plaintiffs never actually implemented
                    6   them. Trial Tr., 532:14-533:21; id. at 542:18-21. Plaintiffs also have not and cannot proffer any
                    7   evidence that a “go language architecture” derives independent economic value from being kept
                    8   secret or lends Plaintiffs any competitive advantage, because Go is a Google-developed
                    9   programming language that is available for anyone to use. Trial Tr., 1237:19-1238:18; id. at 770:8-
                10      19. Because Plaintiffs failed to establish any evidentiary basis for a reasonable jury to conclude
                11      that there is any specific implementation that derives independent value from being kept secret,
                12      Defendants are entitled to JMOL on alleged trade secrets 17-20.
                13                             No Reasonable Jury Could Conclude that Plaintiffs Took Reasonable
                14                             Measures To Protect Their Alleged Trade Secrets
                               Under the DTSA, information cannot constitute a “trade secret” unless the owner of the
                15
                        alleged trade secret “has taken reasonable measures to keep such information secret.” 18 U.S.C.
                16
                        § 1839(3)(A). Here, Plaintiffs have failed to establish that they took reasonable measures
                17
                               The record establishes that Cloudmark failed to communicate to its employees and other
                18
                        personnel what it considered to be valuable information that needed to be kept secret. Instead,
                19
                        Cloudmark broadly defined “Proprietary Information” as all “confidential and/or proprietary
                20
                        knowledge, data or information” of Cloudmark. PX-0606 (Cloudmark’s Proprietary Information
                21
                        and Inventions Agreement (“PIIA”)); Trial Tr. 894:9-10 (Cho); Trial Tr. 576:24-577:4
                22
                        (Roualland). This made it impossible for personnel to know what to treat as confidential.
                23
                               This was exacerbated by its failure to train personnel as to what information deserved
                24
                        protection or how to protect it. See DX-4106; Trial Tr. 877:22-878:4 (Cho); DX-4319; Trial Tr.
                25
                        385:10-14 (Knox).     These failures meant employees failed to consistently mark allegedly
                26
                        confidential materials with confidentiality designations. See PX-0686 (Gateway Daily License
                27
                        Reports); Trial Tr. 551:1-9, 556:13-21 (Roualland). It also meant Cloudmark was inconsistent in
                28
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         13                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 21 of 34


                    1   its practice of entering into NDAs with third parties before sharing purportedly confidential

                    2   information or even publicizing that information on the internet. See DX-4106; DX-4046; PX-

                    3   0080; Trial Tr. 389:4-16 (Knox) (testifying that the Nike presentation was on Feb. 18, 2016 and

                    4   Nike was not a customer at the time); id. at 394:2-16 (testifying that following the Nike

                    5   presentation “the NDA was signed a couple days later”); VSL Corp. v. Gen. Techs. Inc., No. C 96-

                    6   20446 RMW(PVT), 1997 WL 654103, at *3 (N.D. Cal. July 21, 1997) (no trade secret where

                    7   plaintiff distributed without confidentiality agreements marketing information and made product

                    8   samples available); Gemisys Corp. v. Phoenix Am., Inc., 186 F.R.D. 551, 561 (N.D. Cal. 1999);

                    9   Nat’l Presto Indus., Inc. v. Hamilton Beach, Inc., No. 88 C 10567, 1990 WL 208594, at *9 (N.D.

                10      Ill. Dec. 12, 1990) (granting summary judgment because plaintiff “took some precautions to

                11      maintain secrecy” but failed to have all customers sign confidentiality forms).

                12             Cloudmark also failed to restrict access to source code. DX-4698. Indeed, the evidence

                13      showed that the alleged source code trade secrets were not given any extra measure of protection.

                14      Trial Tr. 545:5-9. Cloudmark’s security policies also did “not restrict the use of removable media

                15      through administrative and/or technical measures” that could be used to remove Cloudmark’s

                16      purportedly confidential information. DX-4106. Moreover Cloudmark’s internal Confluence

                17      communications reveal that “[f]ormer employee’s virtual instances, [and] hosts are not

                18      disabled/cred not disabled after departure[.]” DX-4698.

                19             Beyond Cloudmark’s failure to implement a general security policy, the company also

                20      broadly permitted employees, including Mr. Lemarié, to use personal devices to conduct company-

                21      related work but failed to implement a personal device policy that would permit the company to

                22      ensure its protection and track its location. See Trial Tr. 877:15-21 (Cho); id. at 894:18-896:1;

                23      Trial Tr. 382:25-383:4 (Knox); DX-4698. Cloudmark admits that its Employee Handbook fails to

                24      address the use of personal devices. Trial Tr. 899:11-14 (Cho); see PX-0771. Cloudmark also did

                25      not track applications or files on employee devices, and there were no technical mechanisms to

                26      prevent employees from emailing company documents to personal email accounts. Trial Tr.
                27      895:18-896:1, 906:20-24, 908:15-18 (Cho). And Cloudmark was even aware that employees used

                28      personal laptops to store source code, but did nothing about it. Id. at 899:15-19.
                                                                                                     CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         14                 DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                 JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 22 of 34


                    1          These deficiencies also extended to Cloudmark employees’ use of “third-party websites

                    2   like Dropbox, Google Drive, Evernote, in connection with their work,” which employees could

                    3   use without restriction to store Cloudmark’s allegedly confidential and trade secret information.

                    4   See id. at 877:8-14, 899:4-7 (Cho) (admitting “there was no enforcement mechanism” to prevent

                    5   employees from uploading company information to personal cloud-based accounts); DX-4013.

                    6   This failure to implement a personal device policy was especially significant given Cloudmark’s

                    7   failure to implement any policies relating to the departure of employees for the company.

                    8   Specifically, Cloudmark did not ask departing employees to turn over personal devices for

                    9   inspection, Trial Tr. 899:20-24, and declined to do so when departing employees offered the

                10      company the opportunity to do so, id. at 899:25-900:24. And it was Cloudmark’s practice to not

                11      conduct exit interviews with executives—even technical executives who had access to purportedly

                12      sensitive confidential information—upon their departure from Cloudmark. See id. at 892:16-

                13      893:7; DX-4698. Moreover, Mr. Lemarié did not receive an exit interview. See Trial Tr. 892:16-

                14      893:17 (Cho). And while Mr. Lemarié proffered his personal laptop to Cloudmark for inspection

                15      upon his departure, Cloudmark declined. See id. at 900:17-24.

                16             The only evidence Plaintiffs can muster to support their reasonable measures claims is to

                17      point to Cloudmark’s PIIA and employee handbook and claim that employees were required to

                18      sign confidentiality agreements, Trial Tr. 862:23-863:2, 877:8-21, 881:17-25 (Cho), that

                19      Cloudmark imposed access restrictions, including password and key card requirements, to restrict

                20      external access, id. 857:14-858:13, 909:12-910:3, and that Cloudmark sometimes entered into non-

                21      disclosure agreements with third parties, Trial Tr., 366:21-367:4 (Knox), were sufficient to show

                22      reasonable measures.

                23             But as an initial matter, Plaintiffs’ conclusory assertions are belied by the record.

                24      Specifically, Cloudmark’s internal documents show Cloudmark shared and presented confidential

                25      information with a third party prior to entering a non-disclosure agreement, and in fact it was that

                26      third party who requested a non-disclosure agreement be put in place. See DX-4106; DX-4046;
                27      PX-0080; Trial Tr. 389:4-16, 394:2-16 (Knox). Moreover, notwithstanding the PIIA or employee

                28      handbook, Cloudmark’s internal communications document that policies were “unclear” regarding
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         15                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 23 of 34


                    1   “what are you allowed to do with source code or where can you put it.” DX-4698. Cloudmark’s

                    2   internal documents reveal “[s]ome source code review contracts with vendors (NCC) don’t include

                    3   provisions to destroy the source/data after the review.”), DX-4698.

                    4          GTAT Corp. v. Fero is instructive, in which an employer argued that it had taken reasonable

                    5   measures by pointing to the “use of physical and electronic security, carefully marking sales

                    6   materials as ‘confidential,’ and having employees sign confidentiality agreements.” No. CV 17-

                    7   55-M-DWM, 2017 WL 2303973, at *4 (D. Mont. May 25, 2017). The Court acknowledged those

                    8   minimal actions but questioned whether those measures actually met “the ‘reasonable measures’

                    9   standard” where “testimony revealed that some of the security measures GTAT had in place may

                10      not have been regularly enforced,” including (1) “the fact Fero did not have an exit interview,” (2)

                11      “the lack of effort to recover Fero’s 2011-2016 Panasonic Toughbook laptop,” (3) “employees

                12      using DropBox despite GTAT policy,” “and (4) employees using USB drives despite GTAT

                13      policy.” Id. Those facts apply with equal force here. See also Gemisys Corp, 186 F.R.D. at 558–

                14      61 (N.D. Cal. 1999); Nat'l Presto Indus., Inc. v. Hamilton Beach, Inc., No. 88 C 10567, 1990 WL

                15      208594, at *9 (N.D. Ill. Dec. 12, 1990).

                16             C.      Defendants Are Entitled to JMOL that Plaintiffs’ Copyright Registrations
                                       Are Invalid
                17
                               Plaintiffs filed suit based on four copyright registrations—“Trident Software Module 1”,
                18
                        “Trident Software Module 2”, “Trident Software Module 3”, and “Trident Software” (or “module
                19
                        4”). PX-0990–PX-0993. As an initial matter, Plaintiffs’ expert Dr. Nielson testified that the only
                20
                        alleged copying with respect to “module 4” was “[w]hen that is used on Mr. Lemarié’s laptop to
                21
                        copy it out, that would be a copyright violation.” Trial Tr. vol. 6, 1416:25-1417:5 (Nielson). There
                22
                        is no claim or evidence of any copying by Vade. For that reason, any copyright infringement claim
                23
                        against Vade with respect to “module 4” must be dismissed.
                24
                               In any event, all four copyright registrations are invalid because plaintiffs knowingly
                25
                        included inaccurate information on their registration applications, and for that reason Plaintiffs
                26
                        cannot maintain their suit. See 17 U.S.C. § 411(b)(1)(A)-(B). Proofpoint represented to the
                27
                        Copyright Office that the Trident software was unpublished. PX-0990–PX-0993; Trial Tr. 366:13-
                28
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         16                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 24 of 34


                    1   16 (Knox). But the undisputed facts show that the works were in fact “published”: Trident was

                    2   publicly “announced.” Trial Tr. 344:5-7 (Knox). It “was publicly available for purchase.” Trial

                    3   Tr. 993:3-17 (San Diego). Trident software was distributed to a number of clients, including large

                    4   clients like TalkTalk, for on-premises installation in 2016. Trial Tr. 297:23-298:1, 331:19-332:3

                    5   (Knox); id. at 993:25-994:13 (San Diego); DX-4421 (Trident installation guide); PX-0404; PX-

                    6   0408; PX-0410; PX-0415–PX-0417. Some of the license agreements gave customers the right to

                    7   “copy and install . . . as many copies of the Software as is designated in the applicable Order Form”

                    8   and “make a reasonable number of copies . . . for back-up and archival purposes.” See PX-0416

                    9   § 1.2, PX-0417 § 1; PX-0404 § 1.2. The Order Forms, in turn, each authorize thousands of “seats,”

                10      or users. PX0404 §§ 1, 6; PX0417 §§ 1, 5.

                11             That clearly counts as “publication”—i.e., “the distribution of copies or phonorecords of a

                12      work to the public by sale or other transfer of ownership, or by rental, lease, or lending.” 17 U.S.C.

                13      § 101. That the distribution occurred pursuant to a license is irrelevant. “As a general rule, a

                14      program is considered published if there has been a general distribution of the program code,

                15      regardless of whether the copies are distributed by purchase or license.” Compendium of U.S.

                16      Copyright Office Practices, Third Edition (“Compendium (Third)”) § 721.9(E). Also irrelevant is

                17      the fact that Trident customers only received computer-readable object code. “[A] program is

                18      considered published even if the copies contained object code rather than source code and even if

                19      the source code has not been disclosed to the public.”6 Compendium (Third) § 721.9(E).

                20             The only possible exception to the rule that distribution of copies constitutes publication is

                21      the doctrine of limited publication. Gold Value Int’l Textile v. Sanctuary Clothing, 925 F.3d 1140,

                22      1146 (9th Cir. 2019). That is the basis on which this court denied Vade’s motion for summary

                23      judgment. Dkt. 631 at 5-6. But Plaintiffs cannot meet the requirements of that narrow exception.

                24
                        6
                          This is apparent from judicially noticeable Copyright Office records, which demonstrate that
                25      companies like Adobe and Microsoft—which Ms. Knox conceded distribute their software under
                        license and in object code form, similarly to how Trident was distributed to trial customers, Trial
                26      Tr. vol. 2, 409:2-19 (Knox)—correctly register their enterprise software as published works. See
                        U.S. Reg. No. TX0008777138 (Microsoft Office Home & Business 2019),
                27      https://publicrecords.copyright.gov/detailed-record/31055057; U.S. Reg. No. TX0008414340
                        (Adobe Acrobat Pro DC), https://publicrecords.copyright.gov/detailed-record/29290046. Even
                28      other companies with commercial email security offerings, for whom it would be equally
                        important to protect their source code from malicious actors, register their products as published.
                                                                                                       CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          17                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                   JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 25 of 34


                    1   Plaintiffs must demonstrate that that “copies of the work [were] distributed both: (1) to a definitely

                    2   selected group, and (2) for a limited purpose, without the right of further reproduction, distribution,

                    3   or sale.” Acad. of Motion Picture Arts & Scis. v. Creative House Promotions, Inc., 944 F.2d 1446,

                    4   1452 (9th Cir. 1991). Plaintiffs have failed to establish either prong of that test.

                    5          First, Trident was not distributed to a “definitely selected group.” Acad. of Motion Picture

                    6   Arts & Scis., 944 F.2d at 1452. “In general,” Cloudmark was “trying to sell” Trident “to

                    7   enterprises” and was not “limiting” who it was distributed to. Trial Tr. 374:5-20 (Knox). The fact

                    8   that Trident was “a non-performing product” that “lack[ed] the business driver to pursue . . . any

                    9   further” sales is of no moment. Id. at 373:11-21; DX-4068; see also DX-4419. “General

                10      publication depends on the author making the work available to those interested and not on the

                11      number of persons who actually express an interest.” Brown v. Tabb, 714 F.2d 1088, 1091-92

                12      (11th Cir. 1983); 1 NIMMER     ON   COPYRIGHT § 4.13 (“The mere fact that only a selected group

                13      evinced interest in obtaining copies will not render the publication limited.”). Thus, no amount of

                14      limited purpose or license restrictions can satisfy the Ninth Circuit’s limited publication test. 1

                15      NIMMER ON COPYRIGHT § 4.13 (“If the distribution of copies is not limited to a selected group, the

                16      publication will be general, not limited, even if restrictions are placed upon the use of the work.”).

                17             Second, the Trident license agreements give customers the right of “further reproduction”

                18      in the form of “as many copies” as specified in licensees’ order forms, plus backup and archival

                19      copies. See e.g., PX-0416–PX-0417; PX-0404; see also Trial Tr. vol. 5, 995:18-996:9 (San Diego)

                20      (discussing license restrictions on further distribution, but not on further reproduction). This is a

                21      separate and independent reason to reject Plaintiffs’ reliance on limited publication as a matter of

                22      law. It was thus not distributed “without the right of further reproduction, distribution, or sale.”

                23      Acad. of Motion Picture Arts & Scis., 944 F.2d at 1452.

                24             In their summary judgment briefing, Plaintiffs posited a separate exception to publication

                25      where there are “express or implied restrictions concerning the disclosure of the content of that

                26      work.” Dkt. 519 at 23-25. This is not a separate exception, but tied to the doctrine of limited
                27      publication: “[A] work may be considered unpublished if, in addition to communicating a work

                28      to a definitely selected group and for a limited purpose, the copyright owner imposed any express
                                                                                                        CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          18                   DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                    JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 26 of 34


                    1   or implied restrictions concerning the disclosure of the content of that work[.]” Compendium

                    2   (Third) § 1905.1. Plaintiffs’ proffered formulation of the limited publication doctrine also makes

                    3   no sense given that “publication” is defined to include distribution “by rental, lease or lending.”

                    4   17 U.S.C. § 101 (emphasis added). Rental, lease, and lending agreements, of course, routinely

                    5   limit the right of further reproduction, distribution, or sale. Plaintiffs’ position would render that

                    6   portion of the statutory definition a nullity.

                    7           Moreover, there is no dispute that Proofpoint knew all of the relevant facts concerning

                    8   Trident’s public offer to over a dozen enterprise customers with access to thousands of licensed

                    9   seats to Trident, at the time it applied for registration in 2020. Both Ms. Knox and Mr. San Diego

                10      were employees of Proofpoint in 2020, and Ms. Knox was specifically involved in helping prepare

                11      the copyright registration applications. Trial Tr. vol. 2, 358:3-17 (Knox).

                12              Before dismissing Plaintiffs’ copyright claims, the Copyright Act requires the Court to

                13      obtain the opinion of the Register of Copyrights on whether she would have refused registration

                14      under the facts present here. 17 U.S.C. § 411(b)(2). Plaintiffs do not dispute this. Dkt. 630 at 47

                15      n.49, 48 n.50, 55 n.53. Defendants accordingly respectfully request that the Court (a) rule that, as

                16      a matter of law, Trident was published and Plaintiffs had knowledge of the relevant facts regarding

                17      publication; (b) refer this matter to the Copyright Office for the required opinion regarding refusal

                18      of registration; and (c) in the event the case is submitted to the jury and the jury returns a verdict

                19      before the Register’s opinion is received, treat the jury’s verdict on any copyright claims as

                20      advisory until the Office responds to the Court’s referral.

                21              D.      Vade Defendants Are Entitled to JMOL on Plaintiffs’ Respondeat Superior
                                        Theory
                22
                                Vade cannot be held liable under a respondeat superior theory for Lemarié’s solo acts of
                23
                        copying or misappropriation; there is no evidence that Mr. Lemarié was acting within the scope of
                24
                        his employment with Vade when he made the copy of Cloudmark code and alleged trade secrets
                25
                        on his laptop. Citcon USA, LLC v. RiverPay Inc., No. 18-CV-02585-NC, 2018 WL 6813211, at
                26
                        *6 (N.D. Cal. Dec. 27, 2018) (granting motion to dismiss trade secret misappropriation cause of
                27
                        action, including a theory premised on respondeat superior, because the plaintiff did “not plead
                28
                                                                                                       CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          19                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                   JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 27 of 34


                    1   any facts to show that [employees’] actions were in the scope of their later employment”). In fact,

                    2   on Plaintiffs’ theory, many of the relevant acts of copying and misappropriation by definition

                    3   occurred before Lemarié even joined Vade. For those reasons, any claim of infringement of the

                    4   copyright covered by “Trident Software” registration and any misappropriation claims based on

                    5   Lemarié’s conduct before or outside the scope of his employment by Vade must be dismissed.

                    6          E.      Defendants Are Entitled to JMOL on Plaintiffs’ Claims of Willfulness
                    7          Plaintiffs have not proven that Defendants willfully misappropriated their trade secrets or

                    8   infringed their copyrights. To the contrary, Defendants responded promptly to the claims asserted

                    9   in this lawsuit by removing the accused code from the O365 product, replacing it twice for good

                10      measure, including through a clean room implementation of a new design specification, to ensure

                11      that there was no overlapping code in the newer O365 product. No action was required for Vade’s

                12      more entrenched products, as none of them incorporated any of the allegedly copied code or

                13      required that code to function.

                14             F.      Defendants Are Entitled to JMOL on Damages
                15                             Plaintiffs Have Waived Presenting Any Theory of Copyright
                                               Infringement Damages
                16
                               Plaintiffs’ counsel has represented to the Court: “[W]e’re not seeking separate damages
                17
                        for copyright.” Pretrial Conf. Tr. 85:24-25. And consistent with this, Plaintiffs presented no
                18
                        evidence to support damages for copyright infringement. Their damages expert conceded that he
                19
                        did not engage in any separate analysis of actual damages for copyright infringement. 8/5 Rough
                20
                        Trial Tr. at 09:45:15-26 (Arnold); Trial Tr. 1646:5-12, 1660:3-22, 1671:15-1672:14 (Arnold).
                21
                        Nor did he make any attempt to prove lost profits with respect to Vade’s Content Filter and MTA
                22
                        Builder; he conceded that his analysis was limited to Vade’s O365 product. Trial Tr. 1694:14-17
                23
                        (Arnold) (admitting that the only Vade product for which there was copied code was Vade O365).
                24
                               Plaintiffs have also failed to demonstrate the necessary “causal link between the
                25
                        infringement and the monetary remedy sought” for Vade O365. See Polar Bear Productions, Inc.
                26
                        v. Timex Corp., 384 F.3d 700, 708 (9th Cir. 2005). Plaintiffs acknowledge that the allegedly copied
                27
                        code represents only a portion of the overall Vade O365 product. Trial Tr. 1370:14-23 (Nielson).
                28
                                                                                                     CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                        20                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                 JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 28 of 34


                    1   But Plaintiffs have not established that any purchaser of Vade’s products did so because of alleged

                    2   copying of protected expression, apart from alleged trade secret misappropriation or copying of

                    3   elements not subject to copyright protection. Indeed, Plaintiffs’ damages expert only expressed

                    4   an opinion about the “functionality for detecting and classifying spear phishing” more generally

                    5   to Vade’s O365 product, and failed to engage in any specific analysis of whether the protectable

                    6   elements of the allegedly copied code were causally related to Vade’s profits for that product.

                    7   Trial Tr. vol. 7, 1695:13-19 (Arnold); id. at 1696:15-19. And, in any event, any code copied from

                    8   Plaintiffs was removed from Vade’s product in 2019; no infringer’s profits can properly be

                    9   obtained from Vade as of that date.

                10             Plaintiffs’ copyright claims must be dismissed because they are not entitled to relief on

                11      them. See MGE UPS Systems, Inc. v. GE Consumer and Indus., Inc., 622 F.3d 361, 368-69 (5th

                12      Cir. 2010); see also Chafin v. Chafin, 568 U.S. 165, 172 (2013). Plaintiffs’ monetary relief for

                13      copyright infringement must be cabined to relief in connection with sales of the Vade O365

                14      product prior to the removal of the alleged literally copied files in 2019.

                15                              Plaintiffs Have Not Established a Causal Nexus
                16                              a.      Plaintiffs Have Failed To Establish Unjust Enrichment or
                17                                      Infringer’s Profits
                               Plaintiffs’ claims also fail because they have not established a causal nexus between
                18
                        misappropriation or infringement and any harm to Plaintiffs. The DTSA permits a plaintiff to
                19
                        recover “damages for any unjust enrichment caused by the misappropriation of the trade secret
                20
                        that is not addressed in computing damages for actual loss.” 18 U.S.C. § 1836(b)(3)(i)(II). And
                21
                        the Copyright Act permits a plaintiff to recover defendant’s profits attributable to the alleged
                22
                        infringement. 17 U.S.C. § 504. Plaintiffs’ unjust enrichment claim (having abandoned any
                23
                        independent theory of copyright liability) is unjustified because they haven’t demonstrated
                24
                        misappropriation or infringement, and also because they haven’t presented a causal nexus between
                25
                        the use of Plaintiffs’ asserted trade secrets, or infringement of their asserted copyrights, and alleged
                26
                        profits or evidence of the value of their trade secrets.
                27
                               Plaintiffs’ failure to present sufficient evidence to carry their burden to show
                28
                                                                                                        CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                           21                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                    JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 29 of 34


                    1   misappropriation for any of their trade secrets, or infringement of their copyrights, also means

                    2   Plaintiffs have failed to carry their burden to show Defendants were unjustly enriched from the

                    3   sales of any of Vade’s accused products or are entitled to an award of infringer’s profits.

                    4          Even if Plaintiffs can carry their burden, Plaintiffs have not established a connection

                    5   between any alleged misappropriation of alleged trade secrets, or alleged copying of Trident source

                    6   code, and any sales. Plaintiffs have not identified a Vade sale of any product made because of the

                    7   alleged trade secrets or alleged copyright infringement. Instead, Dr. Arnold attributes the entire

                    8   value of Vade’s products (and all revenues) to Plaintiffs’ purportedly misappropriated trade

                    9   secrets. See Trial Tr. 1698:21-24 . Moreover, Dr. Arnold’s opinion is based on numerous

                10      assumptions unsupported by any factual record.

                11             First, Dr. Arnold asserts that Plaintiffs’ trade secrets are integral to the function of O365

                12      and Content Filter. Trial Tr. 1658:10-18. But there is no proof to support this theory and the

                13      evidence shows otherwise. It is undisputed that Content Filter has been on the market since 2008

                14      and was functional long before any former Cloudmark employees joined Vade or allegedly

                15      misappropriated any purported trade secrets. Trial Tr. 1382:24-1383:5 (Nielson). Similarly, it is

                16      undisputed that Vade engaged Zenika to replace the entire spear phishing module for O365. PX-

                17      2273; Trial Tr. 1387:12-14 (Nielson); id. at 1387:19-1388:3; id. at 1388:12-19; Trial Tr. 801:20-

                18      802:21 (Lemarié). Moreover, Dr. Nielson admitted that “Vade uses components that are modular

                19      in design,” which makes them functionally “almost independent modules.” Trial Tr. 1348:24-

                20      1349:13 (Nielson). And any copied code for O365 temporarily constituted a de minimis portion

                21      of O365’s product code that was easily replaceable and provided no value to Vade. See Trial Tr.

                22      1370:14-23 (Nielson); Trial Tr. vol. 4, 730:5-13 (Lemarié); Trial Tr. vol. 4, at. 731:4-17 (Lemarié).

                23             Second, Dr. Arnold also claims that Plaintiffs’ alleged unjust enrichment should be

                24      assessed as the entire product value of Vade’s products. Trial Tr. vol. 7, 1660:3-1662:5. Plaintiffs

                25      present no evidence to support such a theory and testimony shows that the predicate assumption is

                26      false. Trial Tr. vol. 4, 828:11-25 (Lemarié). This also contravenes the law and common sense.
                27      Cream Recs., Inc. v. Jos. Schlitz Brewing Co., 754 F.2d 826, 828 (9th Cir. 1985); Univ. Computing

                28      Co. v. Lykes-Youngstown Corp., 504 F.2d 518, 539 (5th Cir. 1974); Egry Reg. Co. v. Standard
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         22                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 30 of 34


                    1   Reg. Co., 23 F.2d 438, 440 (6th Cir. 1928). Dr. Arnold admitted valuable functionality such as

                    2   VRGNI existed prior to any alleged trade secret misappropriation, id. at 1660:3-22, and Dr. Arnold

                    3   admits that a feedback loop for a software product, such as what VRGNI provides Vade, would be

                    4   valuable to “anyone,” id. at 1661:22-1662:5. To then attribute the entire revenue of Vade’s

                    5   accused products, which includes this independently valuable functionality, defies reason and law.

                    6          Plaintiffs’ theory that each of their alleged trade secrets can individually account for the

                    7   entire value of Vade’s product is belied by the record. Plaintiffs base the bulk of their case on the

                    8   claim that Defendants’ misappropriated code related to Cloudmark’s Trident product. See Trial

                    9   Tr. 1558:24-1559:24, 1562:5-1563:7, 1564:12-16 (Nielson).           But the Trident product was

                10      discontinued, is not marketed or sold to customers, and has no value. See, e.g., Trial Tr. 883:8-9

                11      (Cho); id. at 348:7-349:8, 370:17-25, 373:17-21 (Knox); PX-4419; DX-4017.

                12             Dr. Arnold’s full product value opinion relies on the unsupported assumption that

                13      Plaintiffs’ alleged trade secrets (or source code files) are the primary drivers of consumer demand

                14      for Vade’s products. Trial Tr. at 1646:5-12 (Arnold). Plaintiffs have presented no evidence to

                15      support that assumption, which is belied by the evidence. For example, on December 13, 2016—

                16      months prior to Mr. Lemarié joining Vade—Cloudmark correspondence discussed how Vade

                17      “moved away” from a “one size fits all” approach by “providing a modular offer that resonate to

                18      [sic] customers.” DX-4289. Cloudmark also noted that Vade could “offer their solution on-

                19      premise and in the cloud.” Id. Dr. Arnold did not address that Vade’s partnership network “with

                20      Cisco, Mimecast, OX, etc[.]” was a key driver of sales. Id.

                21                             b.      Plaintiffs Have Failed To Establish Actual Damages
                22             Plaintiffs base their price erosion claim on the assumption that Vade’s purported
                23      misappropriation of Plaintiffs’ alleged trade secrets or infringement of copyrights permitted them
                24      to unfairly compete for Apple’s business and discount prices. Trial Tr. at 1674:16-1675:8; id. at
                25      1678:4-8. But Plaintiffs fail to show that other causes did not cause Proofpoint to lower its prices
                26      They did not present one fact witness from Proofpoint in support of this theory. And, once again,
                27      the record shows the opposite is true.
                28             Internal Cloudmark correspondence describes how “Cloudmark has been starving its cash
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         23                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 31 of 34


                    1   cow” of resources due to being “sidetracked.”           DX-4707.     Dr. Arnold does not address

                    2   Cloudmark’s own admission that “the resulting decline in the quality of [Cloudmark’s filtering]

                    3   product” because “a lot of damage was done by DNS and Trident,” nor why the Cloudmark’s poor

                    4   product quality would affect renewal negotiations. Id. See also DX-4068; DX-4419; DX-4017.

                    5   Beyond Cloudmark’s internal distractions and bad investments, Dr. Arnold failed to analyze how

                    6   Cloudmark’s “overall accuracy issues at key customers” during the relevant time frame could

                    7   explain Apple’s desire to reduce renewal pricing. DX-4619. Lastly, Apple explained that

                    8   Proofpoint’s renewal pricing was substantially higher than Apple’s appetite to pay. See DX-4535.

                    9   Dr. Arnold does not address how this callousness to customers’ needs could have affected pricing.

                10      Dr. Arnold also did not address that Apple—a firm with plenty of technical know-how of its own—

                11      had its own internal development team addressing spam, which Proofpoint was aware of. DX-

                12      4535. Most importantly, the majority of Apple’s contract amount was for Proofpoint Messaging

                13      Security Gateway, and it constitutes the majority of the renewal and discount. PX-0518.

                14                             Plaintiffs Have Not Established Any Harm Attributable to Alleged
                                               Trade Secret 16
                15
                                Similarly, Plaintiffs fail to carry their burden that Defendants were unjustly enriched from
                16
                        the misappropriation related to Gateway Daily Licensing Reports, Trial Tr. 1567:13-1568:9
                17
                        (Arnold), or show there is any value to those reports. See id. 483:2-4, 556:22-557:5 (Roualland).
                18
                        And the sum total of Plaintiffs’ evidence that Defendants ever even used the reports is Dr.
                19
                        Nielson’s opinion that Mr. Delannoy “forwarded” them and “used” them “to make an argument to
                20
                        his boss.” Id. 1410:20-1411:9 (Nielson). Plaintiffs have offered no evidence that this entitles them
                21
                        to relief.
                22

                23                             No Reasonable Jury Could Find Monetary Relief in Excess of $100 Is
                                               Appropriate for Plaintiffs’ DTSA and Copyright Infringement Claims
                24
                                At best, Plaintiffs’ copying claims will support only nominal damages. Plaintiffs’ own
                25
                        expert admitted that the accused files reflect on the order of 0.05% (5 of 10,000 files) of the Trident
                26
                        source code. Trial Tr. 1370:14-23 (Nielson). And Plaintiffs’ witnesses testified that Trident was
                27
                        discontinued after a total of under 50,000 pounds sterling in sales. PX0417; Trial Tr. 373:17-21
                28
                        (Knox). Plaintiffs admit that the allegedly copied files were removed within a year and no longer
                                                                                                        CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                          24                   DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                    JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 32 of 34


                    1   appear in Vade product code. Trial Tr. 1373:10-17, 1376:7-11, 1386:20-22, 1387:12-14, 1387:19-

                    2   1388:3 (Nielson). These facts support only a nominal damages award.

                    3          G.      Defendants Are Entitled to JMOL On Injunctive Relief
                    4          Plaintiffs have similarly failed to adduce evidence sufficient to support injunctive or other

                    5   equitable relief or that they have suffered irreparable harm. See Flexible Lifeline Systems, Inc. v.

                    6   Precision Lift, Inc., 654 F.3d 989, 999-1000 (9th Cir. 2011).7 The handful of allegedly copied

                    7   source code files no longer appear in Vade’s products. Tr. 1373:10-17, 1376:7-11, 1386:20-

                    8   1387:3, 1387:12-14, 1387:19-1388:3 (Nielson). And, Plaintiffs’ decision to publicly reveal their

                    9   alleged trade secrets at trial is incompatible with the notion of irreparable harm flowing from

                10      Defendants’ alleged misappropriation. Moreover, Plaintiffs’ damages expert offered no opinion

                11      as to irreparable harm related to copyright infringement. The record is simply devoid of any

                12      evidence to support a finding of irreparable harm.

                13             The record is also clear that the public interest would not be served by taking Vade’s

                14      product off the market. There is no dispute that Vade’s product is adept at addressing the public

                15      threat of spear phishing. PX-1755. Moreover, Plaintiffs’ price erosion theory of damages betrays

                16      an intent by Proofpoint to leverage the absence of Vade from the marketplace to support higher

                17      prices for its products, to the detriment of Vade’s, Proofpoint’s, and other email security products’

                18      customers. DX-4688. Moreover, weighing against the injunction are concrete harms to Vade’s

                19      customers who would have to expend significant time and resources replacing their software. SAS

                20      Inst., Inc. v. World Programming Ltd., 874 F.3d 370, 388 (4th Cir. 2017) (“Direct effects on

                21      innocent third parties have frequently grounded courts' denials of injunctions.”). As the evidence

                22      shows, email filtering software must constantly be updated with new versions and functionality

                23      and algorithms to stay ahead of malicious actors. Trial Tr. 1302:8-13, 1304:10-18 (Nielson); Trial

                24      Tr. 854:12-19 (Cho); Trial Tr. 675:21-676:3 (Lemarié). This would not be possible if Vade had

                25      to stop sales and licenses.

                26
                        7
                         In addition to raising claims for injunctive relief, Plaintiffs seek an order for impoundment and
                27      disposition of infringing copies under 17 U.S.C. § 503. See Dkt. 220 (1st Am. Compl.) ¶¶ 123-
                        24. But a showing of irreparable harm is required for those other forms of relief as well. See
                28      Bridgeport Music, Inc. v. Justin Combs Pub., 507 F.3d 470, 492 (6th Cir. 2007); Hounddog
                        Prods., L.L.C. v. Empire Film Grp., Inc., 826 F. Supp. 2d 619, 633 (S.D.N.Y. 2011).
                                                                                                      CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                         25                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                                  JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 33 of 34


                    1   Dated: August 5, 2021                     Respectfully Submitted,
                    2                                             /s/ Douglas E. Lumish
                                                                  Douglas E. Lumish
                    3
                                                                  Douglas E. Lumish (SBN 183863)
                    4                                             Jeffrey G. Homrig (SBN 215890)
                                                                  Arman Zahoory (SBN 306421)
                    5                                             Ryan Banks (SBN 318171)
                                                                  LATHAM & WATKINS LLP
                    6                                             140 Scott Drive
                                                                  Menlo Park, CA 94025
                    7                                             Telephone: (650) 328-4600
                                                                  Facsimile: (650) 463-2600
                    8                                             doug.lumish@lw.com
                                                                  jeff.homrig@lw.com
                    9                                             arman.zahoory@lw.com
                                                                  ryan.banks@lw.com
                10
                                                                  Margaret A. Tough (SBN 218056)
                11                                                Sadik Huseny (SBN 224659)
                                                                  Joseph R. Wetzel (SBN 238008)
                12                                                Julianne Brauer (Admitted Pro Hac Vice)
                                                                  LATHAM & WATKINS LLP
                13                                                505 Montgomery Street, Suite 2000
                                                                  San Francisco, CA 91444
                14                                                Telephone: (415) 391-0600
                                                                  Facsimile: (415) 395-8095
                15                                                margaret.tough@lw.com
                                                                  sadik.huseny@lw.com
                16                                                joe.wetzel@lw.com
                                                                  julianne.brauer@lw.com
                17
                                                                  Joseph H. Lee (SBN 248046)
                18                                                LATHAM & WATKINS LLP
                                                                  650 Town Center Drive, 20th Floor
                19                                                Costa Mesa, CA 92626
                                                                  Telephone: (714) 540-1235
                20                                                Facsimile: (714) 755-8290
                                                                  joseph.lee@lw.com
                21
                                                                  Sarang Vijay Damle (Admitted Pro Hac
                22                                                Vice)
                                                                  Holly K. Victorson (SBN 305595)
                23                                                LATHAM & WATKINS LLP
                                                                  555 11th Street NW, Suite 1000
                24                                                Washington, DC 20004
                                                                  Telephone: (202) 637-2336
                25                                                Facsimile: (202) 637-2201
                                                                  sy.damle@lw.com
                26                                                holly.victorson@lw.com
                27                                                Danielle L. Benecke (SBN 314896)
                                                                  BAKER & McKENZIE LLP
                28                                                600 Hansen Way
                                                                                         CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                            26                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                     JUDGMENT AS A MATTER OF LAW
                        Case 3:19-cv-04238-MMC Document 754 Filed 08/05/21 Page 34 of 34


                    1                                             Palo Alto, CA 94304
                                                                  Telephone: (650) 856-2400
                    2                                             Facsimile: (650) 856-9299
                                                                  danielle.benecke@bakermckenzie.com
                    3
                                                                  Mackenzie M. Martin (Admitted Pro Hac
                    4                                             Vice)
                                                                  John G. Flaim (Admitted Pro Hac Vice)
                    5                                             Chaoxuan Liu (Admitted Pro Hac Vice)
                                                                  Mark Ratway (Admitted Pro Hac Vice)
                    6                                             Benjamin B. Kelly (Admitted Pro Hac Vice)
                                                                  BAKER & McKENZIE LLP
                    7                                             1900 North Pearl Street, Suite 1500
                                                                  Dallas, TX 75201
                    8                                             Telephone: (214) 978-3000
                                                                  Facsimile: (214) 978-3099
                    9                                             mackenzie.martin@bakermckenzie.com
                                                                  john.flaim@bakermckenzie.com
                10                                                charles.liu@bakermckenzie.com
                                                                  mark.ratway@bakermckenzie.com
                11                                                ben.kelly@bakermckenzie.com

                12                                                Shima S. Roy
                                                                  BAKER & McKENZIE LLP
                13                                                300 East Randolph Street, Suite 500
                                                                  Chicago, IL 60601
                14                                                Telephone: (312) 861-8000
                                                                  Facsimile: (312) 861-2899
                15                                                shima.roy@bakermckenzie.com

                16                                                Alexander Brauer (Admitted Pro Hac Vice)
                                                                  (TX SBN 24038780)
                17                                                BAILEY BRAUER PLLC
                                                                  8350 N. Central Expressway, Suite 650
                18                                                Dallas, TX 75206
                                                                  Telephone: (214) 360-7433
                19                                                Facsimile: (214) 360-7435
                                                                  abrauer@baileybrauer.com
                20
                                                                  Attorneys for Defendants
                21                                                Vade Secure, Inc. and Vade Secure SASU

                22

                23

                24

                25

                26
                27

                28
                                                                                         CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VA LLE Y                                            27                  DEFENDANTS’ RULE 50(A) MOTION FOR
                                                                                     JUDGMENT AS A MATTER OF LAW
